DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-8, 10-11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (USP 5,960,989) and further in view of Walsh et al. (USP 9,251,640).
	Regarding claim 1, Gunderson discloses an apparatus for dispensing lids (22), comprising:
at least one magazine lane (26) including an entrance end, an exit end, and a longitudinal length defined therebetween along a longitudinal axis of the at least one magazine lane (see Figure 1), the at least one magazine lane further including a plurality of side guides (38) along the longitudinal length for guiding the lids therebetween (see Figures 1-3); and
a throat plate (25) at or near the exit end, the throat plate including an opening (see Figure 1);
wherein at least one of the throat plate or the rollers is adaptable so as to accommodate different sizes and/or shapes of lids (see column 6 lines 49-60).
However, he does not disclose a pair of rollers each having a rotational axis parallel to the longitudinal axis of the at least one magazine lane along the longitudinal length for carrying the lids thereon. Walsh et al. discloses a pair of rollers each having a rotational axis parallel to the longitudinal axis of the at least one magazine lane along the longitudinal length for carrying the lids thereon (see column 3 lines 1-10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Schroeder by including a pair of rollers 
	Regarding claim 2, Gunderson discloses the apparatus of claim 1, wherein the throat plate (25) is a universal throat plate configured to accommodate different sizes and/or shapes of lids in order to provide adaptability to the throat plate (see column 6 lines 41-60).
	Regarding claim 3, Gunderson discloses the apparatus of claim 1, wherein the throat plate is removably attachable to the at least one magazine lane at or near the exit end thereof such that the throat plate is exchangeable with a different throat plate in order to provide adaptability to the throat plate (see column 1 lines 63-64).
	Regarding claim 7, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. Furthermore, Walsh et al. disclose an apparatus wherein at least one of the rollers is a spinning roller (see column 3 lines 1-10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Schroeder by including an apparatus wherein at least one of the rollers is a spinning roller, as disclosed by Walsh et al., for the purpose of providing wheels to a biasing device to ensure that it is easily moveable (see column 3 lines 1-10).
	Regarding claim 8, Gunderson in view of Walsh et al. disclose the apparatus of claim 7. Furthermore, Walsh et al. disclose an apparatus wherein each of the rollers is a spinning roller, and wherein the rollers spin in the same direction (see column 3 lines 1-
	Regarding claim 10, Gunderson discloses the apparatus of claim 1, wherein the lids are one of round (see Figure 1), rectangular, and scround.
	Regarding claim 11, Gunderson discloses the apparatus of claim 1, wherein the throat plate includes at least one hold back tab (88) extending inwardly from a periphery of the opening for aligning the lids as the lids pass through the opening (see column 6 lines 41-58).
	Regarding claim 21, Gunderson discloses an apparatus for dispensing lids, comprising:
at least one magazine lane (26) including an entrance end, an exit end, and a longitudinal length defined therebetween along a longitudinal axis of the at one magazine lane (see Figure 1), the at least one magazine lane further including a plurality of side guides (38) along the longitudinal length for guiding the lids therebetween (see Figures 1-3); and
a throat plate (25) at or near the exit end, the throat plate including an opening (see Figure 1)
wherein the side guides are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the side guides so as to accommodate different sizes and/or shapes of lids (see column 6 lines 49-60).
However, he does not disclose a pair of rollers each having a rotational axis parallel to the longitudinal axis of the at least one magazine lane along the longitudinal length for carrying the lids thereon. Schroeder discloses a pair of rollers (140) along the longitudinal length for carrying the lids thereon. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Schroeder by including a pair of rollers along the longitudinal length for carrying the lids thereon, as disclosed by Schroeder, for the purpose of providing feed rollers with deformable material to support a stack of lids.
	Regarding claim 22, Gunderson discloses the apparatus of claim 21, wherein the throat plate (25) is a universal throat plate configured to accommodate different sizes and/or shapes of lids in order to provide adaptability to the throat plate (see column 6 lines 41-60).
	Regarding claim 23, Gunderson discloses the apparatus of claim 21, wherein the throat plate (204,206) is removably attachable to the at least one magazine lane at or near the exit end thereof such that the throat plate is exchangeable with a different throat plate in order to provide adaptability to the throat plate (see column 1 lines 63-64).
Claims 5-6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (USP 5,960,989) and further in view of Walsh et al. (USP 9,251,640) as s 1-3, 7-8, 10-11, and 21-23 above, and further in view of Bitterman (USP 5,931,341).
	Regarding claim 5, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. However, they does not disclose an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers. Bitterman discloses an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers (see column 4 lines 1-11). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers, as disclosed by Bitterman, for the purpose of providing support to “lids ranging from gallon size to quarter pint sizes” (see column 4 lines 1-11).
	Regarding claim 6, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. However, they does not disclose an apparatus wherein the throat plate includes first and second apertures for receiving corresponding ends of the rollers for defining a spacing between the rollers. Bitterman discloses an apparatus wherein the throat plate (28) includes first and second apertures for receiving corresponding ends of the rollers for defining a spacing between the rollers (see column 4 lines 1-11). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein the throat plate includes first and second apertures for receiving corresponding ends of the rollers for defining a spacing between the rollers, as disclosed by Bitterman, for the purpose of providing support to “lids ranging from gallon size to quarter pint sizes” (see column 4 lines 1-11).
	Regarding claim 24, Gunderson in view of Walsh et al. disclose the apparatus of claim 21. However, they does not disclose an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers. Bitterman discloses an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers (see column 4 lines 1-11). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein the rollers are movable relative to each other to adjust a spacing therebetween in order to provide adaptability to the rollers, as disclosed by Bitterman, for the purpose of .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (USP 5,960,989) and further in view of Walsh et al. (USP 9,251,640) as applied to claims 1-3, 7-8, 10-11, and 21-23 above, and further in view of Walls (USP 4,040,513).
	Regarding claim 9, Gunderson in view of Walsh et al. disclose the apparatus of claim 7. However, they does not disclose an apparatus wherein each of the rollers is a spinning roller, and wherein the rollers spin in opposite directions. Walls discloses an apparatus wherein each of the rollers (80) is a spinning roller, and wherein the rollers spin in opposite directions (see Figure 2). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein each of the rollers is a spinning roller, and wherein the rollers spin in opposite directions, as disclosed by Walls, for the purpose of providing feed rollers (see column 5 lines 19-24).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson (USP 5,960,989) and further in view of Walsh et al. (USP 9,251,640) as applied to claims 1-3, 7-8, 10-11, and 21-23 above, and further in view of Van Melle et al. (USP 3,741,366).
Regarding claim 12, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. However, they do not disclose an apparatus wherein the at least one magazine lane further includes at least one of a belt or a chain adapted to feed the lids to the rollers. Van Melle et al. disclose an apparatus wherein the at least one magazine lane further includes at least one of a belt or a chain adapted to feed the lids to the rollers (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Schroeder by including an apparatus wherein the at least one magazine lane further includes at least one of a belt or a chain adapted to feed the lids to the rollers, as disclosed by Van Melle et al., for the purpose of providing an ascending transport track (see column 1 lines 40-43) which includes a transporter comprising a belt and roller motor system to affect transportation (see column 3 lines 58-61).
	Regarding claim 13, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. However, they do not disclose an apparatus wherein the at least one magazine lane includes a plurality of magazine lanes. Van Melle et al. disclose an apparatus wherein the at least one magazine lane includes a plurality of magazine lanes (see Figure 3). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein the at least one magazine lane includes a plurality of magazine lanes, as disclosed by Van Melle et al., for the purpose of providing an ascending transport track (see column 1 lines 40-43).
	Regarding claim 14, Gunderson in view of Walsh et al. disclose the apparatus of claim 1. However, they do not disclose an apparatus wherein the at least one magazine 
	Regarding claim 15, Gunderson in view of Walsh et al. and further in view of Van Melle et al. disclose the apparatus of claim 14. Furthermore, Van Melle et al. disclose an apparatus wherein the second plane is angled relative to horizontal (see Figure 7). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by Gunderson by including an apparatus wherein the second plane is angled relative to horizontal, as disclosed by Van Melle et al., for the purpose of providing a supply unit, discharge chute, and stacking device in a lid conveying device (see column 3 lines 17-20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
4/2/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651